EXHIBIT 10.10

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is effective as of
September 30, 2017 (the “Effective Date”), by and between LINGERIE FIGHTING
CHAMPIONSHIPS, INC., a Nevada corporation (the “Company”), and SHAUN DONNELLY,
an individual (the “Employee”). The Company and Employee are also each
hereinafter referred to individually as a “Party” and together as the “Parties”

 

WHEREAS, the Employee is currently employed by the Company as its Chief
Executive Officer, pursuant to that certain Employment Agreement between the
Parties dated October 31, 2016 (the “Original Agreement”); and

 

WHEREAS, subsequent to the Original Agreement, Employee has been employed as the
Company’s Chief Financial Officer; and

 

WHEREAS, the Parties desire to amend the Original Agreement to add the title of
Chief Financial Officer to the scope of his responsibilities and extend the Term
of the Original Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 



 

1.

Amendments. The Original Agreement shall be amended as follows:

 

 

 

 

 

 

a. References to this “Agreement” shall mean the Original Agreement as amended
by this Amendment.

 

 

 

 

 

 

b. The first recital of the Original Agreement is amended and restated in its
entirety as follows:



 

WHEREAS, the Company desires to continue to employ the Employee as Chief
Executive Officer and Chief Financial Officer for the Company, and the Employee
desires to perform such services, on the terms and conditions set forth in this
Agreement.

 



 

 

c. Section 2 of the Original Agreement is amended and restated in its entirety
as follows:

 

 

 

 

 

2.

TERM



 

The term for this Agreement shall be twelve (12) months, beginning on the
Effective Date (the “Term”), unless sooner terminated in accordance with the
provisions of this Agreement. The term shall automatically renew yearly an
additional twelve (12) month term unless Agreement is terminated in writing by
Company within thirty (30) days of expiration of term.

 



   

   



 



 

2. Governing Law; Jurisdiction. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Nevada without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdiction). Any legal proceeding arising out of
or based upon this Agreement shall be instituted in the federal courts or the
courts of the state of Nevada and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such proceeding.

 

 

 

 

3. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.



 

IN WITNESS WHEREOF, each of the undersigned hereby (a) executes this Agreement;
(b) confirms its agreement with the provisions and covenants herein provided;
and (c) agrees to be bound by this Agreement.

 

COMPANY:

EMPLOYEE:

 

LINGERIE FIGHTING CHAMPIONSHIPS, INC.

 

By:

/s/ Shaun Donnelly

/s/ Shaun Donnelly

 

Name: Shaun Donnelly

 

Shaun Donnelly, individually

 

 

Title: Chief Executive Officer

 

 

 

 

 



 



 